DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/21 has been considered. A copy of form PTO-1449 is attached.

 Drawings
The drawings filed on 12/13/21 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cycle time recording apparatus” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “laser scanning means” in claim 18; “means for collecting…”, “means for determining …” and “means for predicting …” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9. Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
STEP 1
Claim 20 recites a method (101 Guidance, Step 1- process).
STEP 2A, PRONG ONE
Claim 20 is directed to abstract ideas which is analyzed as below: 
The claims describe a  method of predicting a future status of a refractory lining comprising steps:
a) collecting structural condition data related to pre-operational cycle structural conditions of the refractory lining prior to the operational cycle and post-operational cycle structural conditions of the refractory lining after the operational cycle (data gathering step necessary to use the abstract idea);
	b) determining an exposure impact of the operational cycle on the refractory lining by comparing the collected pre-operational cycle structural condition data with the collected post-operational cycle structural condition data (metal process because it can be performed in the human mind); and
c) predicting the future status of the refractory lining after one or more subsequent operational cycles based on the determined exposure impact of the operational cycle (well-known, routine and conventional).
In sum, these steps recites abstract ideas because they are relate to data gathering, performing mathematical functions or calculations and comparing/manipulation data. Thus, claim 20 recites judicial exceptions to patent eligibility under 35 USC 101 and process to Step 2A, Prong Two, to determine whether theses exceptions are integrated into a practical and patent-eligible application.
STEP 2A, PRONG TWO
The judicial exception is not integrated into a practical application (2019 Eligibility Guidance, Step 2A, Prong two) because the claim fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as a whole integrates the metal process or mathematic formula into a practical application.
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (2019 Eligibility Guidance, Step 2B) because as seen from claim 20, there is no additional elements that are sufficient to amount to significantly more than the judicial exception.
The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basic tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. v CLS Bank Inti., 573 US,134S.Ct. 2347, 110 USPQ.2d 1976 (2014)). Subject matter eligibility examples with regard to Abstract Ideas are found at: http:/Awww.uspto.gov/sites/default/files/documents/abstract_idea_examples.paf.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.11,237,124 (Richter et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1-20 can be read from claims 1-30 of the patent.
Claim 1 of the present application can be read from claim 1 of the patent.
Claim 2 of the present application can be read from claim 2 of the patent.
Claim 3 of the present application can be read from claims 4 and 6 of the patent.
Claim 4 of the present application can be read from claim 7 of the patent.
Claim 5 of the present application can be read from claim 8 of the patent.
Claim 6 of the present application can be read from claim 9 of the patent.
Claim 7 of the present application can be read from claim 15 of the patent.
Claim 8 of the present application can be read from claim 14 of the patent.
Claim 9 of the present application can be read from claim 17 of the patent.
Claim 10 of the present application can be read from claim 18 of the patent.
Claim 11 of the present application can be read from claims 19 and 22 of the patent.
Claim 2 of the present application can be read from claim 2 of the patent.
Claim 12 of the present application can be read from claim 23 of the patent.
Claim 13 of the present application can be read from claim 24 of the patent.
Claim 14 of the present application can be read from claim 25 of the patent.
Claim 15 of the present application can be read from claim 29 of the patent.
Claim 16 of the present application can be read from claim 1 of the patent.
Claim 17 of the present application can be read from claims 2 and 3 of the patent.
Claim 18 of the present application can be read from claim 1 of the patent.
Claim 19 of the present application can be read from claim 1 of the patent.
Claim 20 of the present application can be read from claim 17 of the patent.

Applicant is noted that there is no prior art rejection in this application, claims 1-19 will be allowed if a proper Terminal Disclaimer is filed.

Allowable Subject Matter
Claims 1-19 are allowed.
The closest references found by examiner are Bonin et al (US Pat. 10,060,725) and Bonin et al (US Pat. 8,958,058).
Bonin et al (‘725) teaches the use of laser scanners (22) for measuring the surface temperature of the refractory lining (6) of a metallurgical container (2), a two color pyrometer (TCP) (24) and a general controller (26) are used to determine the characteristic of the surface such as thickness and surface topology of the refractory material (6).
Bonin et al (‘(058) discloses an apparatus, process and system for monitoring the integrity of containers (2) having refractory material (6) by using a first radiation detector (22) and a first radiation source (26) for measuring the external surface temperature of the container (2) so as to allow for the measurement of thickness of the refractory material inside the container (2). The radiation source could be a distance scanner for measuring the distance from the location of the system (25) to interior points on the surface of refractory material. The wear of the refractory material is determined on the
basis of the external surface temperature measurement and the thickness of the refractory material.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 9, 16, 18 and 19.
As to claims 1, 16 and 19, the prior art of record, taken alone or in combination, fails to disclose or render limitations “one or more laser scanners configured to conduct: one or more pre-operational laser scans of the refractory lining prior to the operational cycle to collect data related to pre-operational cycle structural conditions; and one or more post-operational laser scans of the refractory lining after the operational cycle to collect data related to post-operational cycle structural conditions of the refractory lining; and a processor configured to: determine an exposure impact of the operational cycle on the refractory lining by comparing the collected pre-operational cycle structural condition data with the collected post- operational cycle structural condition data; and predict the future status of the refractory lining after one or more subsequent operational cycles based on the determined exposure impact of the operational cycle”, in combination with the rest of the limitations of claims 1,16 and 19.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render limitations “conducting one or more pre-operational laser scans of the refractory lining prior to the heat, the conducting prior to the operational cycle to collect data related to pre-operational cycle structural condition; conducting one or more post-operational laser scans of the refractory lining after the operational cycle to collect data related to post-operational cycle structural conditions of the refractory lining; determining, via a processor, an exposure impact of the operational cycle on the refractory lining by comparing the collected pre-operational cycle structural condition data with the collected post-operational cycle structural condition data; and predicting, via the processor, the future status of the refractory lining after one or more subsequent operational cycles based on the determined exposure impact of the operational cycle”, in combination with the rest of the limitations of claim 9.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render limitations “laser scanning means for collecting data related to pre-operational cycle structural conditions of the refractory lining prior to the operational cycle and post-operational cycle structural conditions of the refractory lining after the operational cycle; and processing means for: determining an exposure impact of the operational cycle on the refractory lining by comparing the collected pre-operational cycle structural condition data with the collected post- operational cycle structural condition data; and predicting the future status of the refractory lining after one or more subsequent operational cycles based on the determined exposure impact of the operational cycle”, in combination with the rest of the limitations of claim 18.
Claims 2-8, 10-15, and 17 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayram (2022/0196369) discloses a system and method for evaluating a status of a material in metallurgical vessels; however, this reference is not a prior art because its filing date is after filing date of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            October 5, 2022